Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251  and 37 CFR 1.172, 1.175, and 3.73  are to the current provisions.

Reissue application 16/833,420 is a reissue of patent application 15/604,624, filed 05/27/2017, now US 10,303,159 (issue date 05/28/2019).  

This is a broadening continuation reissue application.

The reissue application is timely filed as it is within two years from the grant of the original patent (05/28/2019). 

The assignee of record is Divergent Technologies, Inc.  
3.	Claims 1-36 have been cancelled.  Claims 37-110 are newly added claims.
Office Does not permit Shift
4.	It is noted that while applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues. 
In the instance reissue, the claims are a shift from the original claims and would otherwise be subject to a restriction requirement in that the newly presented claims are drawn to a different invention than those originally presented.  Examiner is allowing the shift from claiming one invention to another this one time only in the interest of compact prosecution.  See MPEP 819.

Specification
5.	If a reissue application is a division or a continuation of another copending reissue application, the first line of column 1 of the specification of each of the related applications must be amended to include a cross reference to each other using the application serial numbers.  CHECK “CONTINUITY” SCREEN IN PALM FOR RELATED APPLICATIONS.  The cross-reference in the specification serves as a notification to the public that more than one reissue patent may replace a single original patent; and must identify each of the reissue applications and their relationship within the family of reissue applications, and to the original patent. The applicant should amend the specification to cross-reference the multiple applications (37 CFR 1.177(a)).  
An example of the suggested language to be inserted is as follows: 


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	Claims 67-80 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 67-80 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to a generic computer performing generic computer functions, mere instructions to implement an abstract idea on a computer, and/or limitations that are well-understood, routine, and conventional in the field. See explanation that follows.  

Subject Matter Eligibility Standard
8.	Considering subject matter eligibility under 35 U.S.C. 101 is a two-step process:

2.  If the claim falls within one of the statutory categories, (2A prong 1) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so (2A prong two) whether the claim recites additional elements that integrate the judicial exception into a practical application.  If no, (2B) it must additionally be determined whether the claim recites additional elements that amount to significantly more than the judicial exception 
See 2019 Revised Patent Subject Matter Eligibility Guidance  issued 2019.  (“2019 PEG”).  
Analysis
9.	The claim(s) are directed to a database system storing a library of reference designs including components and real world physical characteristics of those components. The claims merely recite a database structure capable of storing information.  Such storing of data is a fundamental business practice that existed well before the advent of computers and the Internet.  (Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017).  See e.g. Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (“The concept of data collection, recognition, and storage is undisputedly well-known). Thus, independent claims 67 and 74 are directed to an abstract idea.


Additionally, the judicial exception is not integrated into a practical application.  The additional limitation with regards to the storage of physical characteristics obtained from feedback merely states storing information previously collected.  The claim does not require that the data is actively gathered or provided as feedback from experiments, system tests, performance data, customer feedback, etc.  The claim merely states that such information is stored in a database with the component information.  Further, the additional limitation stating the servers are located in a cloud infrastructure accessible by multiple users does not impose any meaningful limits on practicing the abstract idea. The claim limitations both in combination or individually do not amount to significantly more and are found to be a conventional, generic arrangement of known, conventional elements.  Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more.  See Berkheimer memo and MPEP 2106.05(d).


10.	Dependent claims 68-73 and 75-80 do not recite any additional limitations that integrate the judicial exception into a practical application or are significantly more than the abstract idea of the independent claim and therefore are rejected under the same rationale and dependency to the rejected independent claim.  

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 37-44, 52-53, 57-58, 61-64, 67-73, 81-88, 96-97, 101-102, and 105-108 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015).

Regarding claim 37, Faruque discloses a method of enabling multiple users to perform design utilizing reference designs.  See abstract, figures 1-4e, columns 2-3 and column 4, lines 36-55.
Faruque discloses storing a database comprising a library of reference designs in one or more servers accessible by the multiple users, each of the reference designs stored as a model representation, the model representation comprising one or more components and one or more properties.  See abstract, figures 1-4e and column 3-column4, lines 36-55 disclosing a remotely located computer system including a server having a processor and a memory and is in communication with a user computer system using a communication network.  See column 3, lines 64-column 4, line 6.  The computer system includes a knowledge-based engineering library stored in an electronic storage device in communication with the server.  The knowledge based engineering library includes a database of sub-libraries containing an electronic representation of data including knowledge of information relevant to the design of a product such as a vehicle.  The sub-libraries may include information such as design, assembly, manufacturing, rules and guidelines and the like.  The knowledge-based engineering library further includes data regarding types of vehicle subsystems, such as a component parts library of particular component parts used in a vehicle, mesh modeling data for a component part, weld data, etc.  The system further includes a model library stored on a remotely located electronic storage device in which the model 
Faruque discloses obtaining a user selection of one of the reference designs as a seed model based on one or more characteristics for design.  See figures 2 and 3-4e along with column 5, line 64-column 7 disclosing the process for assembling a model (a vehicle model).  Column 6, lines 25-26 discloses that the model may be of a particular component or the entire vehicle.  A user selects a component part or vehicle model which is imported into the software program for interactively assembling the mesh model.  The user selects characteristics regarding properties of each component for use in assembling the mesh model.  See all of columns 7-8 (particularly column 7 lines 20-47 and column 8).  
Faruque discloses retrieving from the database the model representation for the seed model; presenting a visual representation of the seed model.  See column 7, lines 22-24 and column 8, lines 60-67.  See also figures 2-4e.
Faruque discloses obtaining one or more user preference options; adjusting the one or more properties of the seed model based on the one or more user preference options; adjusting one or more analysis factors based on the one or more user preference options.  The user selects characteristics regarding properties of each component for use in assembling the mesh model.  See all of columns 7-8 
Faruque discloses providing a revised model including a visual representation of the adjusted seed model in accordance with the one or more adjusted properties and the one or more adjusted analysis factors.  See column 10 indicating that the methodology returns to block 305 of figure 3 and continues if the user selects to fix a model based on the analysis.  See figure 3, 4a, and columns 7-10 describing the process of revising models including adjusting the seed model with the adjusted properties and/or analysis factors.
storing the revised model within the database, including storing the visual representation of the adjusted seed model.  See column 10, lines 29-31 disclosing that the assembled mesh model may be stored in the knowledge-based library as previously described.  However, to the extent Faruque may not explicitly state that the visual representation of the adjusted seed model is stored, Lauer more explicitly states that all changes to the 3D CAD design are stored and any version including those changes are stored in a database.  See for example claim 1 and column 6 disclosing storing versions of the 3D model in a database.  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated the storing of a visual representation of the modified model within a database as suggested by Lauer within Faruque because both inventions are related to storing reference models in a database and storing a visual representation of the model as suggested by Lauer would allow a user to more readily locate features of the model from the database and pick up on visible cues as to how the model looks including any changes from other versions.  See column 5 of Lauer.

Regarding claim 38, Faruque disclosing storing the database, but does not explicitly disclose wherein storing the database includes storing the database in one or more web servers located in a cloud infrastructure accessible by the multiple users over the internet.  However, Lauer discloses a cloud infrastructure accessible by multiple users over the internet.  See column 5, lines 18-37, column 8, lines 47-52, column 15, lines 5-20 and column 16, lines 54-67 which discloses allowing uploading, downloading of CAD data files from a location in cloud services.  


Regarding claim 39, Faruque discloses wherein storing the database includes storing the database in one or more enterprise servers located on a LAN accessible by the multiple users over the internet.  See column 3, line 64-column 4, line 6 and figure 1.

Regarding claim 40, Faruque discloses wherein storing the database includes storing a parametric description for each of the model representations.  See column 3, lines 50-63 disclosing a parametric driven design process. See column 4, lines 24-44 disclosing a knowledge-based engineering library stored in an electronic storage device and including a database of sub-libraries including electronic representation of data including expert knowledge of information relevant to the design of a product such as a vehicle.  The sub-libraries include design, assembly, manufacturing, rules, etc with regards to the vehicle.  The knowledge based library may also contain data regarding types of vehicle subsystems, component parts library used in the vehicle including information such as mesh modeling data for the component or model, weld data for the product based on the vehicle model, style, etc.  The parametric 

Regarding claim 41, Faruque discloses wherein the parametric description includes information on how each component is attached with another component.  See column 2, lines 55-67, column 6, lines 21-column 7, lines 19 and column 8, lines 24-67.  Faruque further discloses providing a modeling and visualization tool for each component of the product or vehicle using CAD tools.  See figures 4a-4e.  Faruque also discloses a user may select various connecting means for the component parts and that a user may visually inspect the model to identify any unintended results as in block 355 and columns 9-10.  However, to the extent Faruque does not explicitly state the CAD tools provide a 3-D description of each component of the reference design, Lauer discloses providing a 3D description of components of a reference design and how the components may be attached to another component.  See column 5, lines 1-17 disclosing a parametric 3D CAD model consisting of 3D parts and assemblies and column 36, lines 42-52 disclosing that the reference manager may track assembly components that are connected through mate connectors. This meets the limitation, wherein the parametric description includes a three-dimensional description of each component of the reference design and information on how each component is attached with another component.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s 3D representation of each component along with the information on how each component is attached with another component within Faruque which already taught visualization for a component including information on how components are attached with other components because 3D representations offered more detailed visualization of the component and a skilled artisan would have been capable of including a 3D representation within Faruque and the results would have been predictable.

Regarding claim 42, Faruque discloses wherein the parametric description includes material properties for each of the one or more components.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 43, Faruque discloses wherein providing the revised model includes providing a revised parametric model, and storing the revised model includes storing the revised parametric model within the database. See column 3, 

Regarding claim 44, Faruque discloses wherein the adjusted seed model is based on the revised parametric model.  See column 3, lines 50-63 disclosing a parametric driven design process. See column 5, lines 19-42 disclosing storing a parametric description for each model representation and column 6 disclosing storing model data in a database.  The parametric design is used in the construction of geometry within the computer system for designing a vehicle or a portion thereof.  As a 

Regarding claim 52, Faruque discloses wherein the database further includes, for each of the one or more components, at least nodes and connectors information, chassis sub-assembly information, chassis sub-structure information, chassis module information, or materials information for one of the foregoing.  See column 6 disclosing a library containing connector information for each component.  See also column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 53, Faruque discloses utilizing predetermine guidelines associated with vehicular safety related CAE analysis such as expert knowledge of information relevel to the vehicle that may be obtained from studies and analysis of crash modes.  See column 4 and general disclosure regarding the expert knowledge libraries and the component part library of particular component parts used in a vehicle based on model year, style, production volume and expert knowledge from prior crash tests.  For example, various crash modes can provide guidelines on how to position a barrier, or the size of mesh to use in modeling a component for a particular crash mode.   further comprising including for each component of each reference design, data on real-world physical characteristics of each component obtained from feedback from at least experiment information, system test information, field test information, life-cycle analysis information, performance under real world conditions information, customer feedback information, road condition information, or environment conditions information.  

Regarding claim 57, Faruque discloses including, for each component, at least materials type information…or pore suffusion information.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 58, Faruque discloses including, for each component, at least porosity information, skeletonizing information, internal honeycomb structures information, foams information, truss lattice structures information, and any other suitable 2-D or 3-D structures information, or information regarding high-strength and light-weight materials to reduce material volume, weight, or cost.  See figure 4B disclosing 2_D structures information and information regarding “mild-strength”, high-strength”, and “ultra-high strength” information in window 424.  

Regarding claim 61, Faruque discloses storing for each component, at least environmental and test specifications, manufacturing requirements and specifications, customer preferences, material, field operation logs, or end of life logs.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material thickness.  The material property can be modified for a selected part as depicted in figure 4B.  “Set Material Property” button.  

Regarding claim 62, Faruque discloses wherein each of the one or more analysis factors is configured to receive information on each component and to analyze the information based on the analysis factor and to update the model based on the analyzed information.  The user selects characteristics regarding properties of each component for use in assembling the mesh model.  See all of columns 7-8 (particularly column 7 lines 20-47 and column 8).  See columns 7-10 in which each of the component parts in the assembled model is checked.  A user defines a predetermined initial condition for the CAE (computer-aided engineering)analysis which may be defined by government standards such as FMVSS208 or EURONCAP or the like.  These initial conditions include standard test and loading conditions or test devices such as barriers or dummies, or monitoring locations.  For example, the user may select a group of elements to define a surface area of interest for a CAE analysis 

Regarding claim 63, Faruque discloses wherein adjusting the one or more analysis factors includes evaluating one or more first categories of information including at least…a composite materials component…or a cost component.  See column 7, lines 41-64 disclosing a user selects characteristics regarding properties of each of the component parts for use in assembling the mesh model.  The user accesses the knowledge-based best practice library to obtain information regarding suggested material and physical properties for the component such as material 

Regarding claim 64, Faruque discloses wherein adjusting the one or more analysis factors further includes evaluating a second and different category of information than the first category of information including at least an aerodynamic component, a thermal component, a stiffness component, a noise, vibration and harshness component, an environmental impact component, an additive manufacturing component, a crashworthiness component…or a cost component.  See column 4, lines 7-21 and column 9 disclosing a crashworthiness component.  

Regarding claim 67, Faruque discloses a database system for enabling multiple users to perform design utilizing reference designs.  See column 4, lines 7-22 disclosing a computer system including a knowledge based engineering library stored on an electronic storage device in communication with a server.  The knowledge based engineering library includes a database of sub libraries containing an electronic representation of data including various expert’s knowledge of information relevant to the design of a product (i..e. a vehicle).  The sub-libraries include information such as design, assembly, manufacturing, guidelines/rules and the likes.  The library contains data regarding types of vehicle subsystems, component parts library of components used in the vehicle.  The system also includes a model library containing models of a vehicle.  Model input data such as a CAD model or mesh model of a component is 
Faruque discloses a database stored on one or more servers.  See column 3, lines 64-column 4, line 22.   
However, Faruque does not expliclity state that the servers are located in a cloud infrastructure accessible by the multiple users.  Lauer discloses a cloud infrastructure accessible by multiple users over the internet.  See column 5, lines 18-37, column 8, lines 47-52, column 15, lines 5-20 and column 16, lines 54-67 which discloses allowing uploading, downloading of CAD data files from a location in cloud services.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s teachings of storing files in a cloud infrastructure accessible to users within Faruque because it was well known in the art at the time of the invention that providing cloud infrastructure allowed for a number of advantages including efficiency and flexibility in accessing the servers from anywhere and reduced infrastructure and maintenance. 
Faruque discloses the database comprising a library of reference designs, each of the reference designs stored as a model, the model comprising one or more components and one or more properties.  See column 4, lines 7-22 disclosing a computer system including a knowledge based engineering library stored on an electronic storage device in communication with a server.  The knowledge based engineering library includes a database of sub libraries containing an electronic representation of data including various expert’s knowledge of information relevant to the design of a product (i..e. a vehicle).  The sub-libraries include information such as 
	Faruque discloses each reference design including one or more components, and each component including at least nodes and connectors information, chassis sub-assemblies information, chassis sub-structures information, chassis modules information, or materials information for one of the forgoing.  The knowledge-based engineering library further includes data regarding types of vehicle subsystems, such as a component parts library of particular component parts used in a vehicle, mesh modeling data for a component part, weld data, etc.  The system further includes a model library stored on a remotely located electronic storage device in which the model library contains models or electrical representations of a 
Faruque discloses each component including real-world physical characteristics obtained from feedback from at least experiment information, system test information, field test information, life-cycle analysis information, performance under real world conditions information, customer feedback information, road conditions information or environment conditions information.  Faruque discloses utilizing predetermine guidelines associated with vehicular safety related CAE analysis such as expert knowledge of information relevent to the vehicle that may be obtained from studies and analysis of crash modes.  See column 4 and general disclosure regarding the expert knowledge libraries and the component part library of particular component parts used in a vehicle based on model year, style, production volume and expert knowledge from prior crash tests.  For example, various crash modes can provide guidelines on how to position a barrier, or the size of mesh to use in modeling a component for a particular crash mode.  

Regarding claim 68, Faruque discloses wherein the one or more servers are web servers and the multiple users are each connected over the internet to the one or more web servers.  See column 3, lines 50-67 and column 4, lines 1-6 disclosing a web server accessible by a user over the Internet.  

Regarding claim 69, Faruque discloses wherein each of the multiple users operates a device with an interactive, graphical user interface for presenting the reference designs for enabling the user’s selection of the one or more properties.  See figures 2-4f depicting an interactive gui for presenting reference designs and allowing the users’ selection of properties.  See also columns 4-10.

Regarding claim 70, Faruque discloses wherein a revised reference design is stored in the library.  See column 10 indicating that the methodology returns to block 305 of figure 3 and continues if the user selects to fix a model based on the analysis.  See figure 3, 4a, and columns 7-10 describing the process of revising models including adjusting the seed model with the adjusted properties and/or analysis factors.  See column 10, lines 29-31 disclosing that the assembled mesh model may be stored in the knowledge-based library as previously described.

Regarding claim 71, Faruque discloses wherein the database further comprises, for each component at least data obtained from manufacturing processes, data on powder properties, a material tag, process parameters, component test data, machine print data, a part tag, assembly tag, built-in sensor data, or usage data. The knowledge-based engineering library further includes data regarding types of vehicle subsystems, such as a component parts library of particular component parts used in a vehicle, mesh modeling data for a component part, weld data, etc.  The system further includes a model library stored on a remotely located electronic storage device in which the model library contains models or electrical representations of a vehicle model or portion of a vehicle model.  Design tools take model data from the model library and standard component parts data from a knowledge-based engineering library.  See also figure 3-4e, and columns 6-7 disclosing a user selects a plurality of component parts and selects characteristics regarding properties of the component parts.  See also column 7, lines 42-64 disclosing that the library contains information on material and physical properties for each component part including material thickness.  Additional data with respect to connection means is also available in the library such as weld connections, mechanical connectors, hinges, latches, rivets, bolts, and the like.  See column 7-8.

Regarding claim 72, Faruque discloses wherein the database further comprises vehicle data including at least on-board vehicle data capture data, vehicle build tracking data, or node tracking data.  See column 4 disclosing the types of vehicle data stored in the database including data based on experts knowledge of information relevant to the design of a vehicle which can include design, assembly, manufacturing rules/guidelines, components, etc.  The vehicle build or design can be based on how components did in various crash modes.  

Regarding claim 73, Faruque discloses wherein the database is connected over the internet to one or more external computing devices for enabling the multiple users to perform design utilizing the reference designs. See column 3, lines 50-67 and column 4, lines 1-6 disclosing a web server accessible by a user over the Internet.  See figures 2-4f depicting an interactive gui for presenting reference designs and allowing the users’ selection of properties.  See also columns 4-10. The reference model in the library can be used to prepare a new model for CAE analysis.  See columns 4-6 describing allowing users to perform design using a reference model.

Regarding claims 81-88, 96-97, 101-102, and 105-108, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 37-44, 52-53, 57-58, and 61-64 respectively.  Accordingly, these claims are rejected under the same rationale used above.

14.	Claims 45-46 and 89-90 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015) and Fonte, US 2017/0068121 A1, 03/09/2017 (filed 11/18/2016, continuations filed on 04/03/2015 and 08/22/2014, provisionals filed on 05/23/2014 and 08/22/2013).

Regarding claim 45, Faruque does not disclose further comprising determining, for each of the one or more components of the model, whether to 3D print the component or to use commercial off the shelf for the component.  However, Fonte discloses creating custom products without exclusive use of off-the-shelf components.  See abstract.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0237].  It would have been obvious to a skilled artisan at the time of the invention to have provided options for both 3D printing a component or using off the shelf component as disclosed by Fonte because while off the shelf parts provide an ease of use, utilizing a 3-D description allows for customization and configurability of component parts allowing for different parameters and such.  See paragraph [0175] of Fonte.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Fonte’s teachings within Faruque and the results would have been predictable because it allows for more flexibility in choosing component parts.  See abstract and paragraph [0175].

Regarding claim 46, Faruque does not disclose further comprising determining printing instructions for each component determined to be 3D printed.  However, Fonte discloses printing 3D components including instructions to use a printer or 3D printer.  Each component of the model may be 3D printed into multiple pieces or components.  See paragraphs [0235]-[0242].  It would have been obvious to a skilled artisan at the time of the invention to have provided options for 3D printing a component as disclosed by Fonte because utilizing a 3-D description allows for customization and configurability of component parts allowing for different parameters and such.  See paragraph [0175] of Fonte.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Fonte’s teachings within 

Regarding claims 89-90, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 45-46 respectively.  Accordingly, these claims are rejected under the same rationale used above.


15.	Claims 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015), and Agrawal, “Intuitive Visualization of Hyperspace Pareto Frontier for Robustness in Multi-Attribute Decision Making”, September 6-8, 2006, 11th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference

Regarding claim 47, Faruque discloses wherein adjusting the one or more properties of the seed model based on the one or more user preference options further includes enabling the user to choose one or more focus factors of greater or lesser interest among a range of design tradeoffs.  See column 9 where a user can define predetermined initial condition for the CAE analysis.  This can be defined by government standards.  The initial conditions include standard test and loading 

Regarding claim 48,  Faruque does not disclose wherein enabling the user to choose among the range of design tradeoffs further includes enabling the user to move a cursor over a visual representation of the range of design tradeoffs.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.
	Regarding claim 49, Faruque does not teach wherein enabling the user to choose among the range of design tradeoffs further includes presenting the visual representation as a 2-D or 3-D image in the form of at least a slider bar, a triangle, a pyramid, a cube, a circle, a tetrahedral, or a sphere. However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.    See also pages 4-13.

Regarding claim 50, Faruque does not teach wherein the 3-D image is a triangle and each vertex represents a different focus factor.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.  Agrawal discloses multi-dimensional visualization allowing a user to forma  preference by viewing a set of designes from which an optimal design can be chosen.  The objects are maped to one access and some number of objectives are mapped to the other axis.  A skilled artisan in the art at the time of the invention would understand that multi-dimensional visualization as taught by Agrawal in pages 2-13 could include a triangle where each vertex represented a different focus factor.  It would have been obvious to a skilled 
Regarding claim 51, Faruque does not teach wherein the three vertices of the 3-D image include at least an aerodynamics focus factor, a safety focus factor, a comfort focus factor, a visibility focus factor, a cost focus factor, a size focus factor, a performance focus factor, atop end speed focus factor, or a styling focus factor.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.  Agrawal discloses multi-dimensional visualization allowing a user to form a  preference by viewing a set of designs from which an optimal design can be chosen.  The objectives are mapped to one access and some number of objectives are mapped to the other axis.  A skilled artisan in the art at the time of the invention would understand that multi-dimensional visualization of objectives as taught by Agrawal in .

16.	Claims 91-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015), Fonte, US 2017/0068121 A1, 03/09/2017 (filed 11/18/2016, continuations filed on 04/03/2015 and 08/22/2014, provisionals filed on 05/23/2014 and 08/22/2013) and Agrawal, “Intuitive Visualization of Hyperspace Pareto Frontier for Robustness in Multi-Attribute Decision Making”, September 6-8, 2006, 11th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference

Regarding claim 91, Faruque discloses wherein adjusting the one or more properties of the seed model based on the one or more user preference options further includes enabling the user to choose one or more focus factors of greater or lesser interest among a range of design tradeoffs.  See column 9 where a user can define predetermined initial condition for the CAE analysis.  This can be defined by government standards.  The initial conditions include standard test and loading conditions or test devices such as barriers, dummies, or monitoring locations.  Other examples include setting the initial boundary condition for a specified impact mode or defining the coordinates for a barrier.  However, Agrawal more clearly discloses intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in.  See also pages 4-13.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.

Regarding claim 92,  Faruque does not disclose wherein enabling the user to choose among the range of design tradeoffs further includes enabling the user to move a cursor over a visual representation of the range of design tradeoffs.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.	Regarding claim 93, Faruque does not teach wherein enabling the user to choose among the range of design tradeoffs further includes presenting the visual representation as a 2-D or 3-D image in the form of at least a slider bar, a triangle, a pyramid, a cube, a circle, a tetrahedral, or a sphere. However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example 
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Agrawal’s teachings of allowing a user to choose a focus factor of importance among a range of design tradeoffs within Faruque because it allows for design optimization in providing the user with control over which factors are of greater priority such as the style or the size of the model and a skilled artisan would have been able to incorporate these teachings within Faruque and the results would have been predictable.
Regarding claim 94, Faruque does not teach wherein the 3-D image is a triangle and each vertex represents a different focus factor.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.  Agrawal discloses multi-dimensional visualization allowing a user to forma  preference by viewing a set of designes from which an optimal design can be chosen.  The objects are maped to one access and some number of objectives are mapped to the other axis.  A skilled artisan in the art at the time of the invention would understand that multi-dimensional 

Regarding claim 95, Faruque does not teach wherein the three vertices of the 3-D image include at least an aerodynamics focus factor, a safety focus factor, a comfort focus factor, a visibility focus factor, a cost focus factor, a size focus factor, a performance focus factor, atop end speed focus factor, or a styling focus factor.  However, Agrawal discloses an intuitive visualization for robustness in multi-attribute decision making in which a user can specify a preference for performance by choosing a focus factor or factors that are more important or not as important.  See pages 1-2 disclosing designers can select design objectives or focus factors that they are more interested in by moving a cursor over a visual representation of the range of design tradeoffs.  See for example page 2 which talks about slider bars and 2D/3D graphical visualizations allowing users to select objectives and visualize the changes in the variables.  Agrawal discloses multi-dimensional visualization allowing a user to form a  preference by viewing a set of designs from which an optimal design can be chosen.  .

17.	Claims 54-56, 65-66, 98-100, and 109-110 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015) and Ansari, US 20160358477 A1, 12/08/2016 (filed06/05/2015)

Regarding claim 54,  Faruque does not explicitly discloses further comprising including, for each component, information from one or more feedback sensors integrated into the component for detecting one or more parameters.  However, 

Regarding claim 55, wherein the one or more sensors are configured to detect at least force information, utilization activity information, state information, pressure information, failure information, crash information, and temperature information.  However, Ansari discloses receiving data or feedback from a sensor including traffic information, weather information, etc and adjusting the characteristics of a 3D model.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 56, wherein adjusting the one or more analysis factors includes taking into account one or more parameters obtained from the one or more feedback sensors. However, Ansari discloses receiving data or feedback from a sensor including traffic information, weather information, etc and adjusting the characteristics of a 3D model.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better 

Regarding claim 65, Faruque does not explicitly discloses wherein adjusting the one or more analysis factors includes machine-learning based on data from experiments with at least actual components, physical models, manufacturing experience, design experience, manufacturing performance, or product performance.  However, Ansari discloses receiving data or feedback from a sensor.  A library including a set of rules may be improved based on the feedback from the sensors.  The observation and learning is accomplished using tools of machine learning.  See paragraph [0152].  
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 66, Faruque does not explicitly discloses wherein using machine-learning further includes using neural network analysis techniques.
However, Ansari discloses receiving data or feedback from a sensor.  A library including a set of human built rules may be improved based on the feedback from the sensors.  The observation and learning is accomplished using tools of machine learning.  See paragraph [0152].  


Regarding claims 98-100 and 109-110, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 54-56 and 65-66 respectively.  Accordingly, these claims are rejected under the same rationale used above.

18.	Claims 74-80 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015) and Ansari, US 20160358477 A1, 12/08/2016 (filed06/05/2015)

Regarding claim 74, Faruque discloses a database system for enabling multiple users to perform design utilizing reference designs.  See column 4, lines 7-22 disclosing a computer system including a knowledge based engineering library stored on an electronic storage device in communication with a server.  The knowledge based engineering library includes a database of sub libraries containing an electronic representation of data including various expert’s knowledge of information relevant to the design of a product (i..e. a vehicle).  The sub-libraries include information such as 
Faruque discloses a database stored on one or more servers located on a LAN accessible by multiple users.  See column 3, lines 64-column 4, line 22.   
Faruque discloses the database comprising a library of reference designs, each of the reference designs stored as a model, the model comprising one or more components and one or more properties.  See column 4, lines 7-22 disclosing a computer system including a knowledge based engineering library stored on an electronic storage device in communication with a server.  The knowledge based engineering library includes a database of sub libraries containing an electronic representation of data including various expert’s knowledge of information relevant to the design of a product (i..e. a vehicle).  The sub-libraries include information such as design, assembly, manufacturing, guidelines/rules and the likes.  The library contains data regarding types of vehicle subsystems, component parts library of components used in the vehicle.  The system also includes a model library containing models of a vehicle.  The sub library includes modeling data including weld data, material data, and other parameters.  See column 4.   The knowledge-based engineering library further includes data regarding types of vehicle subsystems, such as a component parts library of particular component parts used in a vehicle, mesh modeling data for a component 
	Faruque discloses each reference design including one or more components, and each component including at least nodes and connectors information, chassis sub-assemblies information, chassis sub-structures information, chassis modules information, or materials information for one of the forgoing.  The knowledge-based engineering library further includes data regarding types of vehicle subsystems, such as a component parts library of particular component parts used in a vehicle, mesh modeling data for a component part, weld data, etc.  The system further includes a model library stored on a remotely located electronic storage device in which the model library contains models or electrical representations of a vehicle model or portion of a vehicle model.  Design tools take model data from the model library and standard component parts data from a knowledge-based engineering library.  See also figure 3-4e, and columns 6-7 disclosing a user selects a plurality of component parts and selects characteristics regarding properties of the component parts.  See also column 7, lines 42-64 disclosing that the library contains information on material and physical properties for each component part including material thickness.  Additional data with respect to connection means is also available in the library such as 
Faruque discloses each component including real-world physical characteristics obtained from feedback from at least experiment information, system test information, field test information, life-cycle analysis information, performance under real world conditions information, customer feedback information, road conditions information or environment conditions information.  Faruque discloses utilizing predetermine guidelines associated with vehicular safety related CAE analysis such as expert knowledge of information relevant to the vehicle that may be obtained from studies and analysis of crash modes.  See column 4 and general disclosure regarding the expert knowledge libraries and the component part library of particular component parts used in a vehicle based on model year, style, production volume and expert knowledge from prior crash tests.  For example, various crash modes can provide guidelines on how to position a barrier, or the size of mesh to use in modeling a component for a particular crash mode.  
However, to the extent Faruque does not explicitly state feedback is received from certain types of real world conditions, Ansari discloses receiving data or feedback from a sensor including traffic information, weather information, etc and adjusting the characteristics of a 3D model.  It would have been obvious to a skilled artisan at the time of the invention to have incorporated Ansari’s teachings within Faruque to better provide the intelligent handling of a vehicle and the results would have been predictable.  See abstract and paragraphs [0001]-[0003] and [0283]-[0292].

Regarding claim 75, Faruque discloses wherein the one or more servers are enterprise servers and the multiple users are each connected over the LAN to the enterprise servers of database system.  See column 3, lines 50-67 and column 4, lines 1-6 disclosing a web server accessible by a user over the Internet.  See also figure 1.

Regarding claim 76, Faruque discloses wherein each of the multiple users operates a device with an interactive, graphical user interface for presenting the reference designs for enabling the user’s selection of the one or more properties.  See figures 2-4f depicting an interactive gui for presenting reference designs and allowing the users’ selection of properties.  See also columns 4-10.

Regarding claim 77, Faruque discloses wherein a revised reference design is stored in the library.  See column 10 indicating that the methodology returns to block 305 of figure 3 and continues if the user selects to fix a model based on the analysis.  See figure 3, 4a, and columns 7-10 describing the process of revising models including adjusting the seed model with the adjusted properties and/or analysis factors.  See column 10, lines 29-31 disclosing that the assembled mesh model may be stored in the knowledge-based library as previously described.

Regarding claim 78, Faruque discloses wherein the database further comprises, for each component at least data obtained from manufacturing processes, data on powder properties, a material tag, process parameters, component test data, machine print data, a part tag, assembly tag, built-in sensor data, or usage data. The knowledge-based engineering library further includes data regarding types of vehicle subsystems, such as a component parts library of particular component parts used in a vehicle, mesh modeling data for a component part, weld data, etc.  The system further includes a model library stored on a remotely located electronic storage device in which the model library contains models or electrical representations of a vehicle model or portion of a vehicle model.  Design tools take model data from the model library and standard component parts data from a knowledge-based engineering library.  See also figure 3-4e, and columns 6-7 disclosing a user selects a plurality of component parts and selects characteristics regarding properties of the component parts.  See also column 7, lines 42-64 disclosing that the library contains information on material and physical properties for each component part including material thickness.  Additional data with respect to connection means is also available in the library such as weld connections, mechanical connectors, hinges, latches, rivets, bolts, and the like.  See column 7-8.

Regarding claim 79, Faruque discloses wherein the database further comprises vehicle data including at least on-board vehicle data capture data, vehicle build tracking data, or node tracking data.  See column 4 disclosing the types of vehicle data stored in the database including data based on experts knowledge of information relevant to the design of a vehicle which can include design, assembly, manufacturing rules/guidelines, components, etc.  The vehicle build or design can be based on how components did in various crash modes.  

Regarding claim 80, Faruque discloses wherein the database is connected over the internet to one or more external computing devices for enabling the multiple users to perform design utilizing the reference designs. See column 3, lines 50-67 and column 4, lines 1-6 disclosing a web server accessible by a user over the Internet.  See figures 2-4f depicting an interactive gui for presenting reference designs and allowing the users’ selection of properties.  See also columns 4-10. The reference model in the library can be used to prepare a new model for CAE analysis.  See columns 4-6 describing allowing users to perform design using a reference model.

19.	Claims 59-60 and 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Faruque et al., US 7,467,074 B2, 12/16/2008 (filed 02/03/2003, provisional filed 02/01/2002) in view of Lauer et al., US 10,691,844B2, 06/23/2020 (filed 09/13/2019, continuation filed 02/24/2016, provisional filed 02/25/2015) and Hollowell, et al., “Review of Potential Test Procedures for FMVSS No. 208”, Office of Vehicle Safety Research, September 1998.
Regarding claim 59, Faruque discloses wherein adjusting the one or more analysis factors includes taking into account at least governing or licensing bodies information, federal safety standards information, fuel and emission standards information, roadway conditions descriptions information, user preferences information, user habits information, and environmental conditions information.  See column 9 disclosing using government standards such as FMVSS208 or EURONCAP or the like when setting predetermined initial conditions for 
While Faruque does not explicitly each of the standards or information listed above, it was well known in the art at the time of the invention that the test procedures for the government standards FMVSS208 used in Faruque took into account information regarding fuel integrity, highway information, drivers, and environmental conditions.  See Page 2-7 regarding “Fuel System Integrity”, 2-1 regarding the crash environment to which vehicles were exposed on the highway such as impact speed (user habit), impact angle, etc. (environmental conditions)

Regarding claim 60, Faruque does not explicitly disclose presenting the visual representation in real-time as a 3-D image of the revised model.  However, Lauer discloses presenting a real-time visualization of changes made to a 3D model.  See abstract, column 5, line 3-17.
It would have been obvious to a skilled artisan at the time of the invention to have incorporated Lauer’s real time 3D representation within Faruque which already taught visualization for a model because it allows for improved visibility of the changes being made and allows users to work faster and more accurately by allowing them to visualize the changes being made.  See columns 5-6 of Lauer.  Further, a skilled artisan would have been capable of including a real-time 3D representation of the revised model in 

Regarding claims 103-104, these claims are drawn to the computer readable medium storing the instructions to perform the steps of the method corresponding claims 59-60 respectively.  Accordingly, these claims are rejected under the same rationale used above.

Conclusion

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/C.M.T./Primary Examiner, Art Unit 3992     

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992